873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert HAYES, Plaintiff-Appellant,v.BE & K CONSTRUCTION COMPANY, Defendant-Appellee.
No. 88-1609.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 20, 1989.Decided:  April 13, 1989.Rehearing and Rehearing In Banc Denied June 29, 1989.

Herbert Hayes, appellant pro se.
John Brendan Kelly (Hunton & Williams), for appellee.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Herbert Hayes appeals from the district court's order granting the defendant's motion for summary judgment and affirming the magistrate's award of discovery expenses against Hayes in his 42 U.S.C. Sec. 1981 retaliatory discharge action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hayes v. BE & K Construction Company, C/A No. 87-88-CIV-3 (E.D.N.C. Nov. 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.